DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 1/13/2021, the examiner has carefully considered the amendments.  

Response to Arguments

Applicant’s arguments, see Remarks, filed 01/13/2021, with respect to claims 16-30 have been fully considered and are persuasive.  The rejection of claims 16-24, and 26-30 under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Muhammad et al (us 2011/0190429) has been withdrawn.  The rejection of claims 16-30 under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Halahmi et al (US2009/0163615) has been withdrawn.  The teachings of both Halahmi and Muhammad set forth the use of SB500E50 as an acrylic acid containing adhesion promoting agent.  As explained in the rejection the examiner could not obtain a structure of said compound.   The closest the examiner could find is SB500E50 is an acrylic oligomer having both acid and anhydride groups which fails to meet the requirements/definitions for instantly claimed formula I, as argued by applicant.  The closest prior art relating to the addition of an acid-containing monomer meeting the requirements/definitions of instantly claimed formula I would be to Hopper et al in US2006/0040714.  Hopper sets forth a radiation curable inkjettable solder mask compositions comprising (meth) acrylate compounds and acid containing acrylate adhesion promoters (metal adhesion promoters), such as methacrylic and acrylic acid.  The primary difference is Hopper fails 

Allowable Subject Matter

Claims 16-30 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                                                                                                                                                                                                                              



SMC